       Case: 3:20-cv-01076-JJH Doc #: 14 Filed: 09/30/20 1 of 5. PageID #: 88




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


  NINTENDO OF AMERICA INC.

         Plaintiff,                                               CIVIL ACTION NO. 3:20-
                                                                  CV-01076-JJH
         v.
                                                                  Hon. Jeffrey J. Helmick
  TOM DILTS, JR.

                    and

  UBERCHIPS, LLC, d/b/a UBERCHIPS.COM

         Defendants.



      CONSENT TO ENTRY OF JUDGMENT AND PERMANENT INJUNCTION


       Plaintiff Nintendo of America, Inc. (“Plaintiff”) and Defendants Tom Dilts, Jr. and

Uberchips, LLC (collectively, “Defendants”), by and through their undersigned counsel, hereby

consent to judgment in favor of Nintendo of America Inc. (“Nintendo”) and authorize the Court

to enter monetary relief in the sum of US$2,000,000.00 in favor of Nintendo and against all

Defendants, the liability of which shall be borne by all Defendants jointly and severally, and

pursuant to the following terms:

               1.         The Defendants acknowledge that each of them has been properly and

validly served with the Summons and Complaint in this action.

               2.         Defendants acknowledge and agree that this award of monetary relief

bears a reasonable relationship to the range of damages and attorneys’ fees and full costs that the

parties could have anticipated would be awarded at and following a trial of this action.
       Case: 3:20-cv-01076-JJH Doc #: 14 Filed: 09/30/20 2 of 5. PageID #: 89




                3.      Defendants irrevocably and fully waive notice and service of this Consent

to Entry of Judgment and Permanent Injunction (“Consent Judgment”), and notice and service of

the Final Judgment and Permanent Injunction, filed separately with this Court, and understand

and agree that violation of the Final Judgment and Permanent Injunction will expose the

Defendants to all penalties provided by law, including for contempt of Court.

                4.      This Court has jurisdiction over the parties and the subject matter of this

action, and venue is proper in this Court. Defendants consent to the jurisdiction of this Court for

the purpose of entering the Final Judgment and Permanent Injunction.

                5.      The Court’s Final Judgment and Permanent Injunction, shall be

incorporated into and made a part of this Consent Judgment as if it were set forth verbatim

herein. Defendants consent to the continuing jurisdiction of the Court for purposes of

enforcement of the Final Judgment and Permanent Injunction, and irrevocably and fully waive

and relinquish any argument that venue or jurisdiction by the Court is improper or inconvenient.

                6.      Defendants irrevocably and fully waive any and all right to appeal the

Final Judgment and Permanent Injunction, to have them vacated or set aside, or otherwise to

attack in any way, directly or collaterally, their validity or enforceability.

                7.      Nothing contained in the Final Judgment and Permanent Injunction shall

limit the right of the Plaintiff to recover damages for any and all violations of the Digital

Millennium Copyright Act (“DMCA”) and/or infringements of the Plaintiff’s copyrighted works

by the Defendants and/or any other violations of the law, occurring after the date of execution of

this Consent to Entry of Judgment and Permanent Injunction.

                8.      The Defendants acknowledge that they have read this Consent to Entry of

Judgment and Permanent Injunction, and have had it explained by counsel of their choosing, and
       Case: 3:20-cv-01076-JJH Doc #: 14 Filed: 09/30/20 3 of 5. PageID #: 90




fully understand it and agree to be bound thereby, and will not deny the truth or accuracy of any

term or provision herein.

               9.      The Plaintiff shall not be required to post any bond or security, and the

Defendants permanently, irrevocably, and fully waive any right to request a bond or any other

security.

               10.     The undersigned counsel represent that they have been authorized to

execute this Consent to Entry of Judgment and Permanent Injunction on behalf of their

respective clients as set forth below.
        Case: 3:20-cv-01076-JJH Doc #: 14 Filed: 09/30/20 4 of 5. PageID #: 91




Dated: September 30, 2020


By:   /s/ Kimberly Weber Herlihy                   By:   /s/ Zachary D. Maisch


VORYS, SATER, SEYMOUR                              RUMER & MAISCH CO., LLC
AND PEASE LLP
                                                   Zachary D. Maisch, (0085926)
Kimberly Weber Herlihy                             Andrea M. Bayer fka Brown, (0089451)
Elizabeth S. Alexander                             212 North Elizabeth Street, Suite 410
52 East Gay Street                                 Lima, Ohio 45801
Columbus, OH 43215                                 Telephone: (419) 228-7640
Telephone: (614) 464-6400                          Fax: (419) 228-6214
Facsimile: (614) 464-6350                          zmaisch@rmcolaw.net
kwherlihy@vorys.com                                abayer@rmcolaw.net
esalexander@vorys.com
                                                   Attorneys for Defendants Tom Dilts, Jr. and
                                                   UberChips, LLC
By:   /s/ Alison I. Stein


JENNER & BLOCK LLP

Alison I. Stein (Pro Hac Vice)
Cayman C. Mitchell (Pro Hac Vice)
919 Third Avenue
38th Floor
New York, NY 10022
Telephone: (212) 891-1600
Facsimile: (212) 891-1699
astein@jenner.com
cmitchell@jenner.com

Christopher S. Lindsay (Pro Hac Vice)
633 West 5th Street
Suite 3600
Los Angeles, CA 90071
Tel: (213) 239-5100
clindsay@jenner.com

Attorneys for Plaintiff Nintendo of America Inc.
       Case: 3:20-cv-01076-JJH Doc #: 14 Filed: 09/30/20 5 of 5. PageID #: 92




                                CERTIFICATE OF SERVICE


       A copy of the foregoing was filed electronically with the Court this 30th day of

September, 2020. Service will be made by the Court’s electronic notification system, and all

parties may access this filing through the Court’s system.


                                             By:   /s/ Kimberly Weber Herlihy
